Exhibit 10.4 

 

Execution Version

 

AMENDMENT NUMBER 1 TO



FORWARD PURCHASE AGREEMENT 

BETWEEN

LONGVIEW ACQUISITION CORP.,

GLENVIEW CAPITAL MANAGEMENT, LLC

AND

THE PURCHASERS

 

This Amendment Number 1 to the Forward Purchase Agreement, dated as of
November 19, 2020 (the “Amendment”), amends the Forward Purchase Agreement
between Longview Acquisition Corp., a Delaware corporation (the “Company”),
Glenview Capital Management, LLC (the “Adviser”) and each of the purchasers
listed on the signature page thereto (each, a “Purchaser” and, collectively, the
“Purchasers”), dated as of May 20, 2020 (as amended from time to time, the
“Agreement”). Capitalized terms used herein but not defined herein are used with
the meanings given them in the Agreement.

 

WHEREAS, the Company and certain other parties have agreed to enter into a
Business Combination Agreement, effective as of the date hereof (the “Business
Combination Agreement”);

 

WHEREAS, the Company and the Purchasers have agreed to enter into this Amendment
pursuant to Section 8(k) of the Agreement, effective as of the date hereof;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Agreement is hereby amended pursuant to Section 8(k) of the Agreement as
follows:

 

1.            The fourth Whereas clause in the Recitals shall be deleted in its
entirety.

 

2.            Section 1 of the Agreement shall be deleted in its entirety and
replaced with the following:

 

1. Sale and Purchase.

 

(a) Forward Purchase Shares.

 

(i) The Company shall issue and sell to the Purchasers, severally and not
jointly, and the Purchasers shall purchase from the Company, at a price of
$10.00 per Forward Purchase Share (the “Per Share Consideration”), an amount of
Forward Purchase Shares equal to the Forward Purchase Share Amount (as defined
below), with the allocation of such Forward Purchase Shares among the Purchasers
to be determined by the Adviser, in its sole discretion (the “Adviser
Allocation”). For purposes of this Agreement, the “Forward Purchase Share
Amount” means an amount of Forward Purchase Shares equal to the quotient
obtained when the amount set forth in (1) is divided by the amount in (2), where
(1) is an amount not less than zero equal to $75,000,000, minus the aggregate
proceeds that otherwise would be released to the Company from the Trust Account
(as defined below) in connection with the Business Combination Closing (after
considering any redemptions from holders of the Company’s Class A Shares), and
(2) is the Per Share Consideration.

 





 

 

(ii) The Company shall require the Purchasers to purchase the Forward Purchase
Shares pursuant to Section 1(a)(i) hereof by delivering notice (the “Company
Notice”) to the Adviser and the Purchasers, at least three (3) Business Days
before the funding of the aggregate purchase price for the Forward Purchase
Shares (the “FPS Purchase Price”) to an escrow account specified by the Company,
specifying the anticipated date of the Business Combination Closing, the
aggregate FPS Purchase Price and instructions for wiring the FPS Purchase Price
to an escrow account designated by the Company. At least two (2) Business Days
before the anticipated date of the Business Combination Closing specified in
such Company Notice, (i) the Adviser shall deliver notice of the Adviser
Allocation (the “Adviser Allocation Notice”) to the Company and the Purchasers,
and (ii) each Purchaser shall deliver its respective portion of the FPS Purchase
Price in cash via wire transfer to the account specified in such Company Notice,
to be held in escrow pending the FPS Closing (as defined below). If the FPS
Closing does not occur within thirty (30) days after the Purchasers deliver the
FPS Purchase Price to such account, the Company shall, upon request of the
Adviser, return to the Purchasers the FPS Purchase Price, provided that the
return of the FPS Purchase Price placed in escrow shall not terminate this
Agreement or otherwise relieve either party of any of its obligations hereunder
and the Company may provide a subsequent Company Notice pursuant to this
Section 1(a)(ii). For the purposes of this Agreement, “Business Day” means any
day, other than a Saturday or a Sunday, that is neither a legal holiday nor a
day on which banking institutions are generally authorized or required by law or
regulation to close in the City of New York, New York, provided that banks shall
be deemed to be generally open for the general transaction of business in the
event of a “shelter in place” or similar closure of physical branch locations at
the direction of any governmental authority if such banks’ electronic funds
transfer system (including for wire transfers) are open for use by customers on
such day.

 

(iii) The closing of the sale of the Forward Purchase Shares (the “FPS Closing”)
shall be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to as the “Closing Date”). At the FPS Closing,
the Company shall provide instructions to the escrow agent holding the FPS
Purchase Price to release the funds in the escrow account to the Company and
will issue to each Purchaser the number of Forward Purchase Shares as set forth
in the Adviser Allocation Notice against receipt of the FPS Purchase Price, each
registered in the name of the respective Purchaser.

 

(b) Delivery of Forward Purchase Shares.

 

(i) The Company shall register each Purchaser as the owner of the number of
Forward Purchase Shares as set forth in the Adviser Allocation Notice with the
Company’s transfer agent by book entry on or promptly after (but in no event
more than two (2) Business Days after) the FPS Closing Date.

 

(ii) Each book entry for the Forward Purchase Shares shall contain a notation,
and each certificate (if any) evidencing the Forward Purchase Shares shall be
stamped or otherwise imprinted with a legend, in substantially the following
form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”

 





 

 

(c) Legend Removal. If the Forward Purchase Shares are eligible to be sold
without restriction under, and without the Company being in compliance with the
current public information requirements of, Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”), or there is an effective registration
statement covering the resale of the Forward Purchase Shares (and any Purchaser
provides the Company with a written undertaking to sell its Forward Purchase
Shares only in accordance with the plan of distribution contained in such
registration statement and only if such Purchaser has not been informed that the
prospectus in such registration statement is not current or the registration
statement is no longer effective), then at such Purchaser’s request, the Company
will cause the Company’s transfer agent to remove the legend set forth in
Section 1(b)(ii). In connection therewith, if required by the Company’s transfer
agent, the Company will promptly cause an opinion of counsel to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent that authorize and
direct the transfer agent to transfer such Forward Purchase Shares without any
such legend; provided that, notwithstanding the foregoing, the Company will not
be required to deliver any such opinion, authorization, certificate or direction
if it reasonably believes that removal of the legend could result in or
facilitate transfers of Forward Purchase Shares in violation of applicable law.

 

(d) Registration Rights. The Purchasers shall have the registration and other
rights and obligations as set forth in the Amended and Restated Registration
Rights Agreement set forth on Exhibit E of the Business Combination Agreement
(the “Registration Rights”).

 

3.            Sections 8 of the Agreement shall be amended to add the following
new Sections 8(q) and 8(r):

 

(q)  Third Party Beneficiary. Each party acknowledges and agrees that Butterfly
Network, Inc. is a third-party beneficiary of the representations, warranties
and covenants of this Agreement, and that Butterfly Network, Inc. is otherwise
an express third party beneficiary of this Agreement, entitled to enforce the
terms hereof as if it were an original party hereto.

 

(r)  Remedies. Each party will be entitled to any remedies at law or in equity
to recover losses, liabilities or damages arising from breach of this Agreement.
The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which such
party is entitled at law, in equity, in contract, in tort or otherwise.

 





 

 

4.            Exhibit A to the Agreement shall be deleted in its entirety.

 

5.            By execution of this Amendment, the Company and the Purchasers
hereby approve of, authorize and ratify this Amendment for purposes of
Section 8(k) of the Agreement.

 

6.            Other than as provided for herein, all terms and conditions of the
Agreement shall remain in full force and effect.

 





 

 



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Amendment to Forward Purchase Agreement between the Company, the Adviser and the
Purchasers as of the date first above written.

 



  COMPANY:       LONGVIEW ACQUISITION CORP.       By: /s/ Mark Horowitz    
Name: Mark Horowitz     Title: Chief Financial Officer       PURCHASERS:      
GLENVIEW CAPITAL PARTNERS, L.P.       By: /s/ Mark Horowitz     Name: Mark
Horowitz     Title: Co-President of Glenview Capital Management, LLC as
Investment Advisor       GLENVIEW INSTITUTIONAL PARTNERS, L.P.       By: /s/
Mark Horowitz     Name: Mark Horowitz     Title: Co-President of Glenview
Capital Management, LLC as Investment Advisor       GLENVIEW CAPITAL MASTER
FUND, LTD.       By: /s/ Mark Horowitz     Name: Mark Horowitz     Title:
Co-President of Glenview Capital Management, LLC as Investment Advisor

 

[Signature Page to Amendment to Forward Purchase Agreement]

 





 

 

  GLENVIEW CAPITAL OPPORTUNITY FUND, L.P.       By: /s/ Mark Horowitz     Name:
Mark Horowitz     Title: Co-President of Glenview Capital Management, LLC as
Investment Advisor       GLENVIEW OFFSHORE OPPORTUNITY MASTER FUND, LTD.      
By: /s/ Mark Horowitz     Name: Mark Horowitz     Title: Co-President of
Glenview Capital Management, LLC as Investment Advisor

 

[Signature Page to Amendment to Forward Purchase Agreement]

 





 

 